Citation Nr: 1803591	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-33 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 2001 to October 2001 and on active duty from December 2003 to March 2005. He had additional service in the Army National Guard with periods of active duty for training and inactive duty for training. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In March 2017 the Veteran testified at a Travel Board hearing at the RO in Atlanta, Georgia before the undersigned

The issue of entitlement to service connection for a left ankle disorder, to include secondary to a left knee disorder, was raised in March 2017 testimony.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At his March 2017 Board hearing, the Veteran testified that that he has a left knee disorder which was incurred during Army National Guard training in May 2007. The record reveals that the Veteran sought treatment through VA for a left knee injury in June 2007. At that time, he reported that the injury occurred during Army National Guard training.  In July 2008, the appellant was noted to be receiving physical therapy for torn left knee ligaments, and he was placed on a temporary profile.

A VA examination to address the alleged etiology between any current left knee disorder and the 2007 injury was not provided in this case. VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when, as here, the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). As such, remand for the provision of a VA examination is warranted.

The Board observes that, in addition to the reported May 2007 injury, July 2008 VA treatment records suggest that the Veteran's left knee disability may be related to an earlier injury which occurred in "2001/2002." As such, on remand the AOJ should take all necessary steps to verify all periods of active duty for training and inactive duty for training.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must contact all appropriate service departments and/or record storage facilities, to include the National Personnel Records Center, the Army National Guard, to include the 3rd and 178th "Charlie" Field Artillery batteries, and the Alpha Company, 351st Aviation Support, and request that they verify each and every period of the claimant's service. If these efforts are unsuccessful the Defense Finance and Accounting Service must be contacted to determine each and every period of active duty, active duty for training, and inactive duty training.

Each organization is to identify each and every period of service performed by the appellant while in active duty for training, and/or inactive duty training capacity. A Chronological Statement of Retirement Points is NOT acceptable. 

Should it become necessary to contact the Defense Finance and Accounting Service to secure this information, that agency must review the various pay accounts to determine the account from which the claimant was paid for each period of service, i.e., for what service periods was the appellant paid from an account designated to pay for active duty service? Inactive duty service? Active duty for training? Etc.

A memorandum should be issued listing the Veteran's periods of service.

2. Thereafter, schedule the Veteran for a VA compensation examination with an appropriate examiner to address the nature and etiology of his claimed left knee disorder. The examiner must be provided access to the appellant's VBMS and Virtual VA files, and the examiner must indicate in the examination report that these files were reviewed in conjunction with the examination.
 
All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding the claimed disorder.  Following completion of the examination and review of the claims file, the following questions should be addressed:

a) What, if any, left knee disabilities are diagnosed?

b) For each diagnosed left knee disability, is it at least as likely as not (i.e, is there a 50 percent chance or better) that the disorder was incurred in or is otherwise related to the Veteran's active duty service?

c) For each diagnosed left knee disability, is it at least as likely as not (i.e, is there a 50 percent chance or better) that the disorder is the result of an injury incurred in or aggravated in the line of duty during a period of active duty for training or inactive duty training?

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3. The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

4. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If the report is deficient in any manner, the AOJ must implement corrective procedures.

5. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






